Title: Bernard Peyton to Thomas Jefferson, 18 June 1818 (second letter)
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear sir
            Richd 18 June 1818
          
          The bearer of this Mr Baker Beaven is the Gentleman who I have employed to examine your Quarry of Slate & who I am persuaded you will find entirely qualified to discharge that duty—I have written you more fully by this day’s mail on this subject to which I now refer you
          In haste
          
            Very respectfully sir Your obd Servt
            B. Peyton
          
        